    Case 5:19-cv-03158-SAC Document 9 Filed 06/10/20 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



CARLTON WAYNE SOLTON,

                             Plaintiff,

            v.                                      CASE NO. 19-3158-SAC

ALISA HURDE, et al.,

                             Defendants.


                          MEMORANDUM AND ORDER

     This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a prisoner held at the Saline County Jail, proceeds

pro se and in forma pauperis.

                           Nature of the Complaint

     The complaint names as defendants three parole officers, an

assistant   district   attorney,    an   officer   of   the   Salina   Police

Department, two Salina correctional officers, and a Salina transport

officer.

     In Count 1 of the complaint, plaintiff complains that he was
subjected to a false arrest based on a conspiracy. He complains of

the “malicious institution of a baseless criminal prosecution” and

cites “the right to be free from criminal prosecution except upon

probable cause.” In Count 2, he states that he was injured on July

31, 2019, incident to a transfer by jail personnel. He did not seek

medical attention on that day, but on August 2, 2019, he asked for

medical care and was told to put in for sick call. He appears to claim
that he should not be required to proceed through sick call procedures

and complains that he now suffers chronic back pain.

     The Court notes that plaintiff was granted leave to file an
    Case 5:19-cv-03158-SAC Document 9 Filed 06/10/20 Page 2 of 7




amended complaint but has not done so.

                                Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48-49 (1988)(citations omitted).
     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however, true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not
accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.
     Case 5:19-cv-03158-SAC Document 9 Filed 06/10/20 Page 3 of 7




662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

      The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii). See Kay v. Bemis,

500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted). Following

those decisions, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim

for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct much of it innocent,” then the
plaintiff    has   not   “nudged    [the]   claims   across   the   line   from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(citing Twombly at 1974).

                                   Discussion

      The Court has reviewed the complaint and also takes judicial

notice that plaintiff was found guilty in October 2019 of domestic

battery, criminal threat, and unlawful possession of a firearm.1

      Under Heck v. Humphrey, 512 U.S. 477 (1994), where a prisoner


11Plaintiff was convicted in the District Court of Saline County in case Nos.
19-cr-000246 and 19-cr-000247.
    Case 5:19-cv-03158-SAC Document 9 Filed 06/10/20 Page 4 of 7




seeks damages under § 1983, the court must consider whether a judgment

in the plaintiff’s favor would necessarily implicate the validity of

his conviction or sentence. Heck, 512 U.S. at 487. If so, the Court

must dismiss the complaint. Id. The holding in Heck “avoids allowing

collateral attacks on criminal judgments through civil litigation.”

McDonough v. Smith, 139 S.Ct. 2149, 2157 (2019). Here, because a

resolution   in   plaintiff’s   favor   of   his   claims   of     a   baseless

prosecution would undermine the validity of his conviction, the claims

must be dismissed until he proves that the conviction has been reversed

or otherwise overturned. Heck, 512 U.S. at 486-87.

     In Count 2, plaintiff appears to claim             that he received

inadequate medical attention. The complaint states that plaintiff did

not seek medical attention immediately after the accident because he

had no visible injuries. A few days later, he experienced back pain

and filed a grievance seeking medical attention. The response advised

him to sign up for sick call. Plaintiff refused to do so, and he

contends he should not have to proceed through sick call. He reasons

that he should have been seen by a nurse after the accident.
     Because it appears plaintiff was a pretrial detainee at the time

of the accident, his right to adequate medical care is guaranteed by

the Due Process Clause of the Fourteenth Amendment. Oxendine v.

Kaplan, 241 F.3d 127, 1275 n. 6 (10th Cir. 2001).

     Under the Due Process Clause, “pretrial detainees are … entitled

to the degree of protection against denial of medical attention which

applies to convicted inmates” under the Eighth Amendment. Garcia v.

Salt Lake Cty., 768 F.2d 303, 307 (10th Cir. 1985).
     Under the Eighth Amendment, prison officials “must ensure that

inmates receive adequate food, clothing, shelter, and medical care,
    Case 5:19-cv-03158-SAC Document 9 Filed 06/10/20 Page 5 of 7




and must ‘take reasonable measures to guarantee the safety of the

inmates.’” Farmer v. Brennan, 511 U.S. 825, 832 (1994)(quoting Hudson

v. Palmer, 468 U.S. 517, 526-27 (1984)).

     “[D]eliberate indifference to serious medical needs of prisoners

constitutes   the   ‘unnecessary    and   wanton    infliction     of   pain’

proscribed by the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97,

104-05 (1976). This standard has both objective and subjective

components. Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir.

2000)(citing Estelle, id.).

     Under the objective portion of the analysis, a medical need is

serious if it is “one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person

would easily recognize the necessity for a doctor’s attention.” Ramos

v. Lamm, 639 F.2d 559, 575 (10th Cir. 1980)(internal quotation marks

and citations omitted).

     Under the subjective portion of the analysis, the defendant

prison official “must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and
he must also draw the inference.” Farmer, 511 U.S. at 837.

     Within this framework, “an inadvertent failure to provide

adequate medical care” does not violate a prisoner’s constitutional

rights. See Estelle, 429 U.S. at 105-06 (“A complaint that a physician

has been negligent in diagnosing or treating a medical condition does

not state a valid claim of medical mistreatment under the Eighth

Amendment.”). Likewise, a difference in opinion between a prisoner

and medical personnel is insufficient to state a claim for relief.
Smart v. Villar, 547 F.2d 112, 114 (10th Cir. 1976); Thompson v.

Gibson, 289 F.3d 1218, 1222 (10th Cir. 2002). Finally, a delay in
    Case 5:19-cv-03158-SAC Document 9 Filed 06/10/20 Page 6 of 7




providing medical care violates the Constitution only where that delay

resulted in substantial harm. Oxendine, 241 F.3d at 1276 (quoting

Sealock v. Colorado, 218 F.3d 1205, 1210 (10th Cir. 2000)).

     In this case, it appears that plaintiff was advised on how to

access medical services, but it is not clear whether he did so. The

complaint reflects that he has been given some medical advice by

nurses, but to avoid the dismissal of his claim, plaintiff must explain

what steps he has taken to obtain medical care. Plaintiff will be given

the opportunity to submit an amended complaint.

                             Pending motions

     Two motions filed by plaintiff are pending before the Court, a

motion to appoint counsel and a motion for summary judgment.

     The Court first addresses plaintiff’s motion to appoint counsel.

There is no constitutional right to the appointment of counsel in a

civil matter. Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995); Durre

v. Dempsey, 869 F.2d 543, 547 (10th Cir. 1989). Rather, the decision

whether to appoint counsel in a civil action lies in the discretion

of the district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir.
1991). The party seeking the appointment of counsel has the burden

to convince the court that the claims presented have sufficient merit

to warrant the appointment of counsel. Steffey v. Orman, 461 F.3d 1218,

1223 (10th Cir. 2016)(citing Hill v. SmithKline Beecham Corp., 393 F.3d

1111, 1115 (10th Cir. 2004)). It is not enough “that having counsel

appointed would have assisted [the movant] in presenting his strongest

possible case, [as] the same could be said in any case.” Steffey, 461

F.3d at 1223 (citing Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir.
1995)). The Court should consider “the merits of the prisoner’s

claims, the nature and complexity of the factual and legal issues,
      Case 5:19-cv-03158-SAC Document 9 Filed 06/10/20 Page 7 of 7




and the prisoner’s ability to investigate the facts and present his

claims.” Rucks, 57 F.3d at 979. The Court has considered the record

and finds the appointment of counsel is not warranted in this matter.

As discussed, plaintiff’s claims concerning the criminal charges

against him are barred by Heck v. Humphrey, and his claim concerning

medical care requires additional facts to allow the Court to screen

it.

       Plaintiff’s motion for summary judgment is based upon his claim

concerning the criminal proceedings against him. Because those claims

must be dismissed, the motion will be denied.

       IT IS, THEREFORE, BY THE COURT ORDERED that plaintiff’s claims

concerning the criminal proceedings against him are dismissed as

barred by Heck v. Humphrey.

       IT IS FURTHER ORDERED that on or before July 10, 2020, plaintiff

may submit an amended complaint concerning his claims alleging a

denial of adequate medical care. The failure to file a timely response

may result in the dismissal of this matter without additional prior

notice.
       IT IS FURTHER ORDERED plaintiff’s motion to appoint counsel (Doc.

7) and motion for summary judgment (Doc. 8) are denied.

       IT IS SO ORDERED.

       DATED:   This 10th day of June, 2020, at Topeka, Kansas.




                                    S/ Sam A. Crow
                                    SAM A. CROW
                                    U.S. Senior District Judge
